           Case 2:19-cv-02019-RAJ-BAT Document 15 Filed 04/21/20 Page 1 of 1



                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
                            UNITED STATES DISTRICT COURT
6                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
7
     C.M.E. O/B/O W.P.B.,
8
                  Plaintiff,
9                                                      Case No. 2:19-cv-02019-RAJ-BAT
            v.
10                                                     ORDER ADOPTING REPORT
     SHORELINE SCHOOL DISTRICT,                        AND RECOMMENDATION
11
                  Defendant.
12
13          Having reviewed the Report and Recommendation of the Honorable Brian A.
14   Tsuchida, United States Magistrate Judge, the parties’ objections or responses to that
15   Report and Recommendation, and the remaining record, the Court finds and ORDERS as
16   follows:
17          1. The Report and Recommendation is ADOPTED;
18          2. Plaintiff’s motion to remand (Dkt. 7) is DENIED;
19          3. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
20
            DATED this 21st day of April 2020.
21
22                                                    A
23                                                    The Honorable Richard A. Jones
                                                      United States District Judge
24
25
26
                                                      __
27
28   ORDER – 1
